United States Court of Appeals
                                                                  Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 December 14, 2005

                                                             Charles R. Fulbruge III
                              No. 05-50139                           Clerk
                          Conference Calendar



UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,
versus

HORACIO PULIDO-POSAS, also known as Alfonso Pulido-Posas,

                                       Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                     USDC No. 3:04-CR-1688-ALL-PRM
                          --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Horacio Pulido-Posas has

requested leave to withdraw from this appeal and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Pulido has received a copy of counsel’s motion and brief but has

not filed a response.     Our independent review of the brief and

the record discloses no nonfrivolous issues for appeal.

Counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities, and the appeal is

DISMISSED.     See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.